         Case 4:16-cv-00571-JGZ Document 126 Filed 11/13/18 Page 1 of 2

                    UNITED STATES COURT OF APPEALS
                                                                       FILED
                           FOR THE NINTH CIRCUIT
                                                                       NOV 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS




 RICHARD SHUPE and MARIA L.                      No. 18-17181
 SHUPE,
                                                 D.C. No. 4:16-cv-00571-JGZ
               Plaintiffs - Appellants,
                                                 U.S. District Court for Arizona,
   v.                                            Tucson

 CAPITAL ONE BANK (USA), N.A.,                   ORDER

               Defendant - Appellee.


        A review of this court's docket reflects that the filing and docketing fees for

this appeal remain due. Within 21 days after the date of this order, appellants shall

pay to the district court the $505.00 filing and docketing fees for this appeal and

file in this court proof of such payment or file in this court a motion to proceed in

forma pauperis.

        The filing of a motion to proceed in forma pauperis will automatically stay

the briefing schedule under Ninth Circuit Rule 27-11.

        The Clerk shall serve a Form 4 financial affidavit on appellants.

        If appellants fail to comply with this order, this appeal will be dismissed

automatically by the Clerk for failure to prosecute. See 9th Cir. R. 42-1.
Case 4:16-cv-00571-JGZ Document 126 Filed 11/13/18 Page 2 of 2

                                   FOR THE COURT:

                                   MOLLY C. DWYER
                                   CLERK OF COURT

                                   By: Cyntharee K. Powells
                                   Deputy Clerk
                                   Ninth Circuit Rule 27-7
